Motion by appellant for a stay of all proceedings under the order appealed from, pending appeal. Motion granted to the extent of staying the provisions of said order, directing the payment of temporary alimony of $75 a week and a counsel fee of $500, on condition: (1) that appellant shall pay to respondent $50 a week on account of such alimony; (2) that appellant shall pay to respondent $100 on account of the counsel fee; and (3) that appellant perfect the appeal and be ready to argue or submit it at the March Term, beginning February 26, 1962; appeal ordered on the calendar for said term. Motion for a stay is denied in all other respects. Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s and respondent’s typewritten briefs, which shall include a copy of the opinion, if any, of the court below. The appellant and respondent are directed to file six copies of their typewritten briefs and to serve one copy on each other. Appellant’s brief must be served and filed on or before February 9, 1962. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.